 



EXHIBIT 10.2

FORM OF DIRECTOR SHARE AWARD LETTER
UNDER THE ALLIANCE DATA SYSTEMS CORPORATION
2003 LONG-TERM INCENTIVE PLAN

Pursuant to the 2003 Long-Term Incentive Plan (the “Plan”), you have been
awarded [ ] shares of fully vested common stock of Alliance Data Systems
Corporation (the “Company”) as compensation for your services as a member of the
Company’s Board of Directors (the “Board”).

Certificates representing these shares will be held in escrow by the Company
until one year after your last day of service as a member of the Board (the
“Transfer Date”). Should your service terminate as a result of your death, such
shares shall be transferred on the Transfer Date to the Beneficiary named in the
most recent written beneficiary designation filed by you with the Committee or,
if there is no designated Beneficiary or surviving designated Beneficiary, then
such shares shall be transferred to the person, persons, trust or trusts
entitled by will or the laws of descent and distribution to receive such shares.

As evidenced by your signature hereto, you acknowledge that you have received a
copy of the Plan and that you have read and understand the terms of the Plan and
this Award letter, and that you agree to be bound by their terms and conditions.
In the event of a conflict or inconsistency between the terms and provisions of
the Plan and the provisions of this Award letter, the Plan shall govern and
control. All capitalized terms not defined herein shall have the meaning
ascribed to them as set forth in the Plan. You also acknowledge that there may
be adverse tax consequences upon the receipt or disposition of the shares, and
that you have been advised to consult a tax adviser in relation thereto.

You also agree that, in connection with this Award, you will sign such
additional documentation as may reasonably be required from time to time by the
Company.

     

  ALLIANCE DATA SYSTEMS

  CORPORATION
 
   

  By:
 
   

  /s/ Dwayne H. Tucker

   

  Dwayne H. Tucker

  Executive Vice President
 
   

  PARTICIPANT:
 
   

   

  NAME

